Case: 12-50366       Document: 00512288058         Page: 1     Date Filed: 06/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2013
                                     No. 12-50366
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RICKY LAMONT GARRETT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CR-82-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ricky Lamont Garrett, federal prisoner # 56723-180, seeks our
authorization to proceed in forma pauperis (IFP) in his appeal of the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence for
possession with intent to distribute crack cocaine. By moving to proceed IFP,
Garrett is challenging the district court’s certification that the appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED.
R. APP. P. 24(a)(5).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50366    Document: 00512288058     Page: 2   Date Filed: 06/26/2013

                                 No. 12-50366

      Garrett argues that the district court erred when it did not reduce his
sentence pursuant to retroactive provisions of Amendment 750 to the United
States Sentencing Guidelines. The district court, after considering Garrett’s
§ 3582(c)(2) motion and the 18 U.S.C. § 3553(a) factors, determined that a
sentence reduction was not appropriate in Garrett’s case because, given
Garrett’s prior felony drug conviction, he qualified for a 240-month mandatory
minimum sentence, and he was sentenced to a lesser sentence of 224 months.
      The district court did not abuse its discretion in denying Garrett’s
§ 3582(c)(2) motion. See § 3582(c)(2); United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011); United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir.
1995). Consequently, we may dismiss this frivolous appeal sua sponte. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Garrett’s IFP motion is DENIED, and the appeal is DISMISSED.




                                       2